                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 ANDREW J. EATON                                                                    PLAINTIFF

 V.                                                CIVIL ACTION NO. 3:18-CV-783-DPJ-FKB

 GUIDEONE AMERICAN INSURANCE
 COMPANY & JOEY BLAKENEY                                                        DEFENDANTS

                                             ORDER

       Plaintiff Andrew J. Eaton asks the Court to remand this action to the Circuit Court of

Rankin County, Mississippi. See Mot. to Remand [15]. Defendant GuideOne American

Insurance Company (“GuideOne”) and Defendant Joey Blakeney (collectively “Defendants”)

oppose the motion. For the reasons stated, the Court finds Eaton improperly joined Blakeney to

defeat diversity jurisdiction; the motion to remand is denied.

I.     Background

       Eaton’s suit seeks damages he allegedly suffered when GuideOne terminated his

employment as an insurance agent. According to Eaton, GuideOne induced him to become an

agent in 1987 by offering a program under which money vested to Eaton based on his in-force

book of insurance premiums. Eaton believes GuideOne guaranteed this vested amount as a

retirement benefit. But when GuideOne terminated Eaton’s employment in September 2017, it

gave him a choice: (1) keep the vested amount and forfeit his in-force book of business or (2)

keep the in-force business and forfeit the vested money. Eaton chose the latter and forfeited the

vested money.

       Aggrieved, Eaton brought claims for fraud, breach of contract, conversion, unjust

enrichment, negligent infliction of emotional distress, and unconscionability against Defendants

in Rankin County Circuit Court. Compl. [1-1]. As to Blakeney, GuideOne’s sales director for
Mississippi, Eaton generally says he incentivized agents by referencing the vesting program. See

id. ¶ 17. Defendants removed the case on November 9, 2018, asserting that Eaton improperly

joined Blakeney to defeat federal diversity jurisdiction. Notice of Removal [1] ¶¶ 6, 7.

II.    Standard

       Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant” to

federal district court. 28 U.S.C. § 1441(a). Defendants premise federal jurisdiction on 28 U.S.C.

§ 1332, under which district courts have jurisdiction over civil actions between “citizens of

different States.” 28 U.S.C. § 1332(a)(1). The diversity statute requires complete diversity

between all named plaintiffs and all named defendants. See, e.g., Lincoln Prop. Co. v. Roche,

546 U.S. 81, 84 (2005).

       The improper joinder rule “is a narrow exception to the rule that diversity jurisdiction

requires complete diversity.” Smallwood v. Ill. Cent. R.R. Co., 352 F.3d 220, 222 (5th Cir.

2003). To that end, “[t]he burden is on the removing party; and the burden of demonstrating

improper joinder is a heavy one.” Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249

(5th Cir. 2011). In evaluating a claim of improper joinder, “we examine if there is arguably a

reasonable basis for predicting that the state law might impose liability on the facts involved.”

Smallwood, 352 F.3d at 223 (citation omitted and punctuation altered). But “[a] ‘mere

theoretical possibility of recovery under local law’ will not preclude a finding of improper

joinder.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 n.9 (5th Cir. 2004) (en banc)

(quoting Badon v. RJR Nabisco, Inc., 236 F.3d 282, 286 n.4 (5th Cir. 2000)).

       “Whether the case was properly removed is determined by reference to the allegations in

a plaintiff’s state court pleading.” Tedder v. F.M. C. Corp., 590 F.2d 115, 116 (5th Cir. 1979)



                                                 2
(citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)); see also Gardner v. Cooksey, No.

2:11-CV-255-KS-MTP, 2012 WL 968026, at *2 (S.D. Miss. Mar. 21, 2012) (“This court must

refer to the allegations made in the original pleading to determine whether the plaintiff can make

out a viable claim against the resident defendant.”) (citations omitted).

       A district court should ordinarily resolve an improper-joinder claim by conducting Rule

12(b)(6)-type analysis. Smallwood, 385 F.3d at 573. The Court “must then evaluate all of the

factual allegations in the light most favorable to the plaintiff, resolving all contested issues of

substantive fact in favor of the plaintiff.” B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th

Cir. 1981). Similarly, the Court must resolve all ambiguities in controlling state law in the

plaintiff’s favor. Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003) (citations omitted).

       Finally, “there are cases, hopefully few in number, in which the plaintiff has stated a

claim, but has misstated or omitted discrete facts that would determine the propriety of joinder.”

Smallwood, 385 F.3d at 573. In such cases, the district court has the discretion to “pierce the

pleadings” and conduct a summary inquiry. Id. Here, Defendants ask the Court to pierce the

pleadings and consider Blakeney’s affidavit. Defs.’ Mem. [18] at 7. As addressed later, the

outcome would be the same under either approach.

III.   Analysis

       Defendants say there is no reasonable basis to predict that state law would impose

liability on Blakeney because “[t]he claims for conversion, breach of contract, unjust enrichment

and unconscionability apply only to GuideOne” and the claims for negligent infliction of

emotional distress and fraud fail to state claim. Defs.’ Mem. [18] at 3–4, 7. The Court will

consider those arguments in turn.




                                                   3
       A.      Conversion, Breach of Contract, Unjust Enrichment, and Unconscionability

       Although Eaton generically pleaded that all Defendants are liable for his causes of action,

there seems to be no dispute that he limits his claims against Blakeney to negligent infliction of

emotional distress and fraud. See Mot. to Remand [15] ¶ 7. Neither Eaton’s opening

memorandum nor his reply in support of remand substantively addresses his other claims.

Accordingly, there is no basis to predict a viable claim against Blakeney for breach of contract,

unjust enrichment, and unconscionability.

       B.      Negligent Infliction of Emotional Distress

       Turning to the claims Eaton does assert as to Blakeney, he alleges “[t]hat the Defendants,

by virtue of their acts of commission and/or omission as complained of herein, have subjected

the Plaintiff to emotional distress and anxiety, when such distress and anxiety were reasonably

foreseeable by the Defendants or a reasonably-prudent person in Defendants’ position.” Compl.

[1-1] ¶ 49. He further states in his Reply, “Plaintiff has stated a viable fraud claim and negligent

infliction of emotional distress claim against Defendant Joey Blakeney.” Pl.’s Reply [19] ¶5.

       But to succeed on a negligent-infliction-of-emotional-distress claim, Eaton must prove

“some sort of physical manifestation of injury or demonstrable harm, whether it be physical or

mental.” Am. Bankers’ Ins. Co. of Fla. v. Wells, 819 So. 2d 1196, 1208–09 (Miss. 2001). Here,

Defendants argue that the only harm Eaton claims is anxiety, yet the Mississippi Supreme Court

has held that anxiety is insufficient to establish negligent infliction of emotion distress. See

Defs.’ Mem. [18] at 7 (citing McGuffie v. Herrington, 966 So. 2d 1274, 1278 (Miss. Ct. App.

2007)). Eaton ignores Defendants’ argument in his reply memorandum and never substantively

addresses this claim therein. The Court finds no reasonable basis to predict that this state-law

claim would impose liability on Blakeney.



                                                  4
       C.      Fraud

       Whether diversity jurisdiction exists therefore turns on the viability of Eaton’s fraud

claim against Blakeney. See Pl.’s Reply [20] at 3–5. To establish that claim under Mississippi

law, Eaton must prove:

       1) a representation; 2) its falsity; 3) its materiality; 4) the speaker’s knowledge of
       its falsity or ignorance of its truth; 5) his intent that it should be acted upon by the
       person and in the manner reasonably contemplated; 6) the hearer’s ignorance of
       its falsity; 7) his reliance on its truth; 8) his right to rely thereon; and 9) his
       consequent and proximate injury.

Levens v. Campbell, 733 So. 2d 753, 761–62 (Miss. 1999).

       Viewed under a Rule 12(b)(6) standard, Eaton’s Complaint fails to adequately plead that

Blakeney made a fraudulent representation upon which he relied. Fraud “allegations must be

factual, and not conclusory, because conclusory allegations do not state a claim.” Smith v. Union

Nat. Life Ins. Co., 187 F. Supp. 2d 635, 650 (S.D. Miss. 2001) (citation omitted). Moreover,

Rule 9(b) requires a plaintiff to “state with particularity the circumstances constituting fraud.”

Fed. R. Civ. P. 9(b). The Fifth Circuit “interprets Rule 9(b) strictly, requiring a plaintiff pleading

fraud to specify the statements contended to be fraudulent, identify the speaker, state when and

where the statements were made, and explain why the statements were fraudulent.” Dorsey v.

Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008) (internal quotation marks and citation

omitted); see also Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d

193, 200 (5th Cir. 2016) (holding that federal pleading standards apply for improper-joinder

analysis).

       Here, Eaton’s Complaint included the following relevant averments as to Blakeney’s

alleged misrepresentations and Eaton’s reliance upon them:

       That one of the primary inducements of GuideOne, by and through its agents,
       employees and representatives, including Joey Blakeney, and which was relied

                                                  5
       upon by the Plaintiff was what GuideOne frequently referred to as a “pay for
       performance” approach to [their] Career Agent commission structure. [Compl.
       [1-1] ¶ 10]

       That Joey Blakeney, acting as the Sales Director for GuideOne for the state of
       Mississippi, along with other agents of GuideOne, continued to encourage, induce
       and incentivize Plaintiff with frequent references to the value of the “vesting”
       program, and Plaintiff relied upon such representations. [Id. ¶ 17]

       That Plaintiff relied upon such representations by Defendants, not only in entering
       into a contractual agreement with GuideOne, but also in Plaintiff’s own personal
       spending habits and not allocating sufficient monies to provide for his retirement.
       [Id. ¶ 28]

       That Plaintiff has suffered pecuniary loss as a result of the fraud perpetrated by
       Defendants. [Id. ¶ 31]

These allegations in no way particularize the representations Blakeney actually made, where or

when he made them, or how they were false—i.e., that Blakeney’s specific statements

misrepresented how the program worked. See Dorsey, 540 F.3d at 339.

       The Complaint also omits another significant fact—when Blakeney joined GuideOne.

Eaton averred that he was fraudulently induced to join GuideOne in 1987 and was repeatedly

misled regarding the vesting program through September 2017. Compl. [1-1] ¶¶ 13, 27. Though

perhaps not the best construction of the Complaint, GuideOne has some basis in saying that

Eaton attempts to blame Blakeney for these alleged misrepresentations, including those that

induced him to join GuideOne in 1987. But according to Blakeney’s unrebutted affidavit, he

joined GuideOne in July 2017, about three months before Eaton lost his job. See Blakeney Aff.

[17-1] ¶ 3. Accordingly, there is no factual way he could have made the alleged false statements

before that date.

       Given these omissions, summary review is appropriate. Smallwood, 385 F.3d at 573.

And here, Blakeney flatly states: “I never communicated with Eaton about the vesting benefits

program that is the subject of his lawsuit.” Blakeney Aff. [17-1] ¶ 7. So whether the Court


                                                 6
conducts a Rule 12(b)(6) or summary review, there is no reasonable basis to predict a viable

fraud claim against Blakeney.1

IV.    Conclusion

       The Court has considered all arguments raised; those not addressed would not have

changed the outcome. For the reasons stated, Eaton’s Motion to Remand [15] is denied. And

because this Order rules that Blakeney was improperly joined, all claims against him are

effectively dismissed without prejudice. United Energy Grp., Ltd., 818 F.3d at 210. Finally, the

Court stayed Eaton’s response to Defendants’ joint motion to dismiss [4]. Now that Blakeney

has been dismissed, that motion is moot as to him. So to make things clearer in the record, the

Court will dismiss the motion as to GuideOne and allow it to refile limited to the issues that

apply to it. Eaton’s response and GuideOne’s reply will be due within the deadlines established

by local rule.

       SO ORDERED AND ADJUDGED this the 11th day of June, 2019.


                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




1
  Eaton faces an equally big problem with respect to reliance and causation. Assuming Blakeney
made a false representation, “not every spoken untruth is actionable as a fraud. It is only if that
untruth was designed to, and did, in fact, induce the hearer to change his position in justifiable
reliance on the untruth that it becomes potentially actionable.” McGee v. Swarek, 733 So. 2d
308, 312 (Miss. Ct. App. 1998). As stated already, Blakeney could not be responsible for the
statements in 1987 upon which Eaton relied when he contracted with GuideOne. See Levens,
733 So. 2d at 762 (affirming summary judgment because defendant did not make the allegedly
false statement). The only other reliance Eaton identifies in his Complaint is his alleged failure
to save more money for retirement. See Pl.’s Compl. [1-1] ¶ 28. But he fails to explain how he
changed his spending habits between Blakeney’s arrival in July 2017 and the termination
decision in September 2017. See Lacy v. Morrison, 906 So. 2d 126, 130 (Miss. Ct. App. 2004)
(affirming summary judgment where plaintiff failed to establish that he would not have
purchased a truck but for alleged misrepresentation). That said, Defendants did not squarely
assert the savings argument in their memorandum, so the Court would not solely rely upon it.
                                                 7
